4 So. 3d 849 (2008)
MILLERVILLAGE CHIROPRACTIC CENTER, A.P.C.C.
v.
OFFICEMAX NORTH AMERICA, INC. and Gallagher Bassett Services, Inc.
No. 2008 CA 1351.
Court of Appeal of Louisiana, First Circuit.
December 23, 2008.
Rehearing Denied January 28, 2009.
Christopher L. Whittington, Baton Rouge, LA, and Steven K. Schilling, Baton Rouge, LA, for Plaintiff/Appellant, Millervillage Chiropractic Center, A.P.C.C.
Roger A. Javier, New Orleans, LA, for Defendant/Appellee, OfficeMax North America, Inc.
Before CARTER, C.J., WHIPPLE and DOWNING, JJ.
CARTER, C.J.
This is a dispute between a medical provider and employer concerning payment of workers' compensation benefits. Specifically, the medical provider, Millervillage Chiropractic Center, A.P.C.C. ("Millervillage"), filed a disputed claim for compensation alleging that the employer, OfficeMax North America, Inc. ("OfficeMax"), failed to make full and timely payments for medical services rendered to its injured employee. OfficeMax's workers' compensation insurer/administrator, Gallagher Bassett Services, Inc. ("Gallagher Basset"), excepted to the subject matter jurisdiction of the Office of Workers' Compensation ("OWC"), contending that its defense included the applicability of Preferred Provider Organization ("PPO") contracts, which removed this dispute from the jurisdiction of the OWC. The OWC ultimately agreed with Gallagher Bassett, granted the exception, and dismissed the disputed claim. Millervillage now appeals.
In the case of Millervillage Chiropractic Center v. East Baton Rouge Parish School Board, 08-1350 (La.App. 1 Cir. 12/23/08), ___ So.3d ___, this court considered the jurisdiction of the OWC over such disputes. For the reasons set forth therein, we conclude that the OWC does have subject matter jurisdiction to hear the claim presented herein. Accordingly, the judgment of the OWC is reversed and this matter is remanded for further proceedings. Costs of this appeal are assessed to OfficeMax North America, Inc., and Gallagher Bassett Services, Inc. This memorandum *850 opinion is issued in compliance with URCA Rule 2-16.1.B.
REVERSED.